       Case 2:21-cv-01136-NR Document 1-3 Filed 08/26/21 Page 1 of 5




To the members of the Canon McMillan School Board and our local
community:

We write this letter asking the district board to support a mask mandate
during periods of high risk COVID transmission this fall.

We speak as individual physicians who care for this community. Many
of us live here. Many of us have children in this school district. We care
for your children, your parents, your loved ones on chemotherapy and
those who are immunosuppressed. And we represent a healthy mix of
political parties.

We work in local hospitals and local outpatient offices, in skilled
nursing facilities, jails and homeless shelters. We work on labor and
delivery, and in ICU's, urgent care settings, hospice, and ERs. The
majority of us worked on COVID wards during the surge late last year.
We understand this illness and what it can do to individuals and their
families.

Some facts for you to consider:
*We know that masks are safe for children to wear.
*We know that they capture droplets of moisture and mucous that carry
many of the virus particles, especially when worn by kids who are
infected.
*We know that they won’t prevent all COVID cases, but our goal is to
reduce the number of cases and therefore overall spread, limiting
shutdowns and lessening the number of kids and staff who need to
quarantine.
*We know that depression, anxiety and behavioral issues have increased
in children over the course of the pandemic. This is due to the social
isolation of quarantining and school shutdowns and NOT to mask
wearing.
*We know that the majority of children who get COVID have a mild
illness and many are asymptomatic, but that 1.9% of kids end up
       Case 2:21-cv-01136-NR Document 1-3 Filed 08/26/21 Page 2 of 5




hospitalized. As of last week that number was close to 2000 children in
one day, which is a pandemic record.
*We also know that 1 in 3000 children end up with a terrible multi
system organ disease called MIS-C. This complication of COVID can
occur after the mildest of cases and has already affected over 4400 kids.
We also know that up to 10% of kids develop ‘long-COVID’, with
respiratory, cardiac or neurologic complications. Overall more than 400
children have died from COVID.
*We predict a more severe RSV and flu season this year and evidence
from our southern states shows that co-infections with COVID can be
deadly. Masks also inhibit the spread of these viruses without leading to
weakened immunity.

Health systems everywhere are experiencing staffing shortages and our
area is no exception. We escaped last year with a moderate surge that we
were able to handle, but we all fear what will happen if we are hit with a
bigger surge once school starts. We have all heard first hand accounts
verifying news stories of ICU shortages, of tent triage and treatment
areas, of overflowing ERs in other states. And kids are great transmitters
of virus. Should a similar surge hit our region, we may not have enough
available staff and beds to treat heart attacks, strokes, traumas,
appendicitis and other non-COVID related illnesses. We don’t want to
have to scramble to find beds hundreds of miles away, while delaying
needed patient care. We want our community members to be safe.

We are all tired of wearing masks. And there is so much more we want
to say. We want to tell you our personal COVID stories and share our
heartbreak over deaths of friends and patients. We understand your
concerns and recognize that you are trying to do what is in the best
interest of your children and the children of this community. These are
difficult decisions. But we are asking you to please make masks
mandatory as school starts - as many SW PA districts have already
done-and then as the COVID case prevalence warrants. We are asking
you to please help us keep our community safe during this difficult time.
        Case 2:21-cv-01136-NR Document 1-3 Filed 08/26/21 Page 3 of 5




Thank you.

Signed, 30 family med docs, 2 palliative docs, 7 pediatricians, 3 kidney
doctors, 4 ob/gynes, 2 cardiologists, 1 pulmonary/critical care doc, 1 FM
doc with a masters in public health, 2 urgent care/ER docs, 1 infectious
disease doc, 1 cardiothoracic surgeon, 1 urologist, and 5 nurse
practitioners.

1.    Monica Speicher MD (FM)
2.    Mylaina Sherwood MD (FM)
3.    SarahScott Dietz MD (IM/PALLIATIVE)
4.    Caitlin Matthis DO (FM)
5.    Elizabeth Oshnock DO (FM)
6.    Damian Ternullo MD (PEDS)
7.    Victoria Dunaevsky MD (FM)
8.    Jeff Minteer MD (FM/GERI/PALLIATIVE)
9.    Adrian Ziaggi MD (FM)
10.   Andrea Schaeffer DO (FM)
11.   Amy Wright DO (FM)
12.   Salome Mathews DO (FM)
13.   Kristen Romesburg DO (FM)
14.   Tera Faust DO (PEDS)
15.   Bridget Peterson MD (FM)
16.   Christopher Gisler MD (NEPHROLOGY)
17.   Monica Smith DO (OB/GYN)
18.   Matthew Diiulio DO (FM)
19.   Frank Lozar DO (ER)
20.   Nicole Garcher DO (OB/GYN)
21.   Kate Simons MD (OB/GYN)
22.   Ben Kleifgen MD (PEDS)
23.   Mindy Hutchinson MD (PSYCH)
24.   Rachel Schroer MD (FM/URGENT CARE)
25.   Kailey Yancey MD (FM)
26.   Jaclyn DelGreco DO (FM)
27.   Courtney Cromie DO (FM)
     Case 2:21-cv-01136-NR Document 1-3 Filed 08/26/21 Page 4 of 5




28. Scott Cook MD, MPH (FM/UC/ADDICTION)
29. Shirley Dopson DO (NEPHROLOGY)
30. Lauren O'Brien MD (FM)
31. Fred Landenwitsch MD (FM)
32. Sarah White DO (FM)
33. Atif Saeed MD (ID)
34. Paul Slomiany MD (FM)
35. Jose Venero MD (CARDIOLOGY)
36. Sun Scolieri MD (CARDIOLOGY)
37. Mark Sperry MD (PULM/CRITICAL CARE)
38. Emily McClenathan CRNP (FM)
39. Tiffany Hoy CRNP (FM)
40. Connie Bredniak CRNP (FM)
41. Jeremy Reid DO (FM)
42. Kostantinos Papadopoulos MD (FM)
43. Wesley Schettler MD (FM)
44. Shalima Mehta MD (FM)
45. Uru Ihim MD (FM)
46. Ameet Karambelker MD (NEPHRO)
47. Matthew Van Deusen MD (CT SURG)
48. Michael Faust MD (PEDS)
49. Mark Mamros MD (FM)
50. Brian Szklinski MD (FM)
51. Anna-Binney McCague MD (MEDPEDS)
52. Alayna Butcher MD (OB/GYN)
53. Molly Philbin DO (PEDS)
54. Lea Bacco CRNP (PEDS)
55. Heather Beta CRNP (GI)
56. Angela Manocha MD (FM)
57. Damian Garcher MD (UROLOGY)
58. Robert W. Koschik II, MD (FM)
59. Rebecca Byard, MD (FM)
———-
60. Amelia Pare, MD (SURGERY)
61. Mark Baratz, MD (ORTHOPEDICS)
        Case 2:21-cv-01136-NR Document 1-3 Filed 08/26/21 Page 5 of 5




62.   Lindita Coku, MD (CARDIOTHORACIC SURGERY)
63.   Rachel Spinnenweber, CRNP (URGENT CARE/EM)
64.   Andrew Gentilin, MD (ANESTHESIOLOGY)
65.   Elizabeth Pascarella, CRNA (ANESTHESIOLOGY)
66.   Michael Heise, MD (FM)
67.   Carly Zuwiala, MD (OB/GYN)
68.   Marianne Wizda, MD (OB/GYN)
69.   Amit Nahata, MD (NEPHROLOGY)
70.   Christina Spiegel, PA-C (CARDIOTHORACIC SURGERY)
71.   Deborah Beech, CRNP (CARDIOLOGY)
72.   Geoffrey Ruben, MD (EMERGENCY MEDICINE)
73.   Carl DiGiorgio, DO (INTERVENTIONAL RADIOLOGY)
74.   Amanda Rucienski, CRNP (HOSPITALIST MEDICINE)
75.   Chirag Jani, MD (ANESTHESIOLOGY)
76.   Michael Platto, MD (PHYSICAL MEDICINE AND REHAB)
77.   Myles Zuckerman, MD (HOSPICE MEDICINE)
78.   Martin Alejandro Violago, MD (FM)
79.   Ronald Lutes, DO (NEPHROLOGY)
80.   Kari Rogers, PA-C (PHYSICAL MEDICINE AND REHAB/ED)
81.   Dina Novitskaya, MD (RADIOLOGY)
82.   Susan Rakfal, MD (RADIATION ONCOLOGY)
83.   Shawna Gelormino, DO (EMERGENCY MEDICINE)
84.   Jennifer Mungari, MD (FM)
85.   Guprataap Sandhu, MD (HEME/ONCOLOGY)
86.   Bruce Contugno, MD (NEUROLOGY)
87.   Paul Cullen, MD (FM)
88.   Lindsey Beabout, DO (FM)
89.   Peter Nasman, CRNA (ANESTHESIOLOGY)
90.   Collen Murphy, MD (FM)
91.   Katherine Tadolini, MD (FM)
92.   John Beabout, FNP-C (GERIATRICS)
93.   Jennifer Jannotti, PA-C (ORTHOPEDICS)
